PER CURIAM.
This an appeal taken by the defendant, Joseph Dell, from an order of the trial court denying his motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Upon review, we affirm the order of the trial court, but without prejudice to Dell to seek relief, in the first instance, from the trial court pursuant to the recent decision of the United States Supreme Court in Graham v. Florida, — U.S. -, 130 S.Ct. 2011, 176 L.Ed.2d 825 (2010), if appropriate. We express no opinion on the merits of such a motion.